Motion Granted; Order filed December 5, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00596-CR
                                 ____________

                      FREDERICK ONFRI, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1391851

                                  ORDER

      The clerk’s record was filed October 28, 2013. On November 26, 2013,
appellant filed a motion to supplement the clerk’s record requesting the clerk’s
files in trial court cause numbers 1354944 and 1354945. See Tex. R. App. P.
34.5(c).
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 6, 2014, containing the clerk’s record requesting the
clerk’s files in trial court cause numbers 1354944 and 1354945.




                               PER CURIAM